      Case 4:20-cv-01588 Document 1 Filed on 05/06/20 in TXSD Page 1 of 5




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

GRANITE STATE INSURANCE                            §
COMPANY, AS SUBROGEE OF 4G                         §
METALS, INC. D/B/A SUNSHINE                        §
RECYCLING                                          §
                                                   §           CASE NO.:
v.                                                 §
                                                   §
CHAUCER SYNDICATE 1084 AT                          §
LLOYD’S                                            §

                 DEFENDANT CHAUCER SYNDICATE 1084 AT LLOYD’S
                        NOTICE OF REMOVAL OF CLAIMS

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COMES NOW Defendant in the above styled case, CHAUCER SYNDICATE 1084 AT

LLOYD’S, and gives notice of removal of this severed civil action from the 269th Judicial

District Court, Harris County, Texas, to this Court:

       1.        The Court entered its order of severance regarding the underlying state Court

action severed into Case No. 2018-70481-A, brought by Plaintiff GRANITE STATE

INSURANCE COMPANY, AS SUBROGEE OF 4G METALS, INC. D/B/A SUNSHINE

RECYCLING against Defendant CHAUCER SYNDICATE 1084 AT LLOYD’S, on April 7,

2020, thereby creating a complete diversity of citizenship as set forth in detail below. Therefore,

this Notice for Removal is timely filed under 28 U.S.C. §1446(b) within 30 days after the receipt

of said Order.

       2.        This action is one of a civil nature for subrogation by Plaintiff, as subrogee of its

insured as a result of alleged losses caused by alleged breach of an insurance contract by
       Case 4:20-cv-01588 Document 1 Filed on 05/06/20 in TXSD Page 2 of 5




Defendant to its subrogor related to losses in Harris County, Texas under a Marine Cargo

Insurance policy.

        3.      Plaintiff is a foreign insurance company located in the United States and doing

business in the State of Texas.

        4.      Defendant is an overseas and thus foreign insurance company doing business in

the State of Texas.

        5.      Defendant removes this case to federal court because a complete diversity of

citizenship exists among the parties.

        6.      The matter seeks monetary relief over $75,000.00, excluding interest and costs,

giving rise to original federal court jurisdiction pursuant to 28 U.S.C. §1332.

        7.      Venue is proper in this district under 28 U.S.C. §1441(a) because the acts or

omissions allegedly occurred in this district and the state court where the suit has been pending is

located in this district.

        8.      The United States District Court has original jurisdiction under 28 U.S.C. §1332.

This action is removable under 28 U.S.C. §1441(a) and (b).

        9.      Defendant will promptly file a copy of this Notice of Removal with the clerk of

the state court where the suit has been pending.

        12.     Pursuant to Local Rule 81, Defendant attaches the following along with an Index

of Documents:

                      Document Name                        Date of Original Filing
         Plaintiff’s Fourth Amended Petition and                  07/19/19
         Request for Disclosure
         Citation served on Chaucer Syndicate 1084                 08/08/19
         at Lloyd’s
         Defendant Chaucer Syndicate 1084 at                       09/24/19


                                                   2
3739980-1
      Case 4:20-cv-01588 Document 1 Filed on 05/06/20 in TXSD Page 3 of 5




        Lloyd’s Amended Original Answer and
        Affirmative Defenses to Plaintiff’s Fourth
        Amended Petition and Request for
        Disclosure
        Plaintiff’s Fifth Amended Original Petition    10/18/19
        and Request for Disclosure
        Plaintiff’s Sixth Amended Original Petition    10/25/19
        and Request for Disclosure
        Plaintiff’s Seventh Amended Original           11/25/19
        Petition and Request for Disclosure
        Defendant Chaucer Syndicate 1084 at            11/26/19
        Lloyd’s Second Amended Original Answer
        and Affirmative Defenses to Plaintiff’s
        Seventh Amended Petition and Request for
        Disclosure
        Defendant Chaucer Syndicate 1084 at            02/28/20
        Lloyd’s Rule 41 Motion to Sever, and
        proposed Order
        Texas Terminals, L.P.’s Response to            03/12/20
        Defendant Chaucer Syndicate 1084 Lloyd’s
        Rule 41 Motion to Sever
        Amended Notice of Submission on                03/17/20
        Defendant Chaucer Syndicate 1084 at
        Lloyd’s Rule 41 Motion to Sever
        Order on Defendant Chaucer Syndicate           04/07/20
        1084 at Lloyd’s Rule 41 Motion to Sever
        Defendant       Texas   Terminals    L.P.’s   09/11/2019
        Traditional and No-Evidence Motion for
        Summary Judgment
        Exhibit A                                     09/11/2019
        Exhibit B                                     09/11/2019
        Exhibit C                                     09/11/2019
        Exhibit D                                     09/11/2019
        Exhibit E                                     09/11/2019
        Exhibit F                                     09/11/2019
        Exhibit G                                     09/11/2019
        Exhibit H                                     09/11/2019
        Exhibit J                                     09/11/2019
        Exhibit K                                     09/11/2019
        Exhibit L                                     09/11/2019
        Exhibit M                                     09/11/2019
        Exhibit N                                     09/11/2019
        Exhibit O                                     09/11/2019


                                              3
3739980-1
      Case 4:20-cv-01588 Document 1 Filed on 05/06/20 in TXSD Page 4 of 5




        Exhibit P                                              09/11/2019
        Exhibit Q                                              09/11/2019
        Exhibit R                                              09/11/2019
        Exhibit S                                              09/11/2019
        Exhibit T                                              09/11/2019
        Plaintiff’s Motion to Continue Summary                 10/18/2019
        Judgment Hearing and Subject Thereto,
        Objections to Texas Terminals L.P.’s
        Summary Judgment Evidence and Response
        to Texas Terminals L.P.’s Traditional and
        No-Evidence Motions for Summary
        Judgment
        Exhibit 1                                              10/18/2019
        Exhibit 2                                              10/18/2019
        Exhibit 3                                              10/18/2019
        Exhibit 4                                              10/18/2019
        Exhibit 5                                              10/18/2019
        Exhibit 6                                              10/18/2019
        Exhibit 7                                              10/18/2019
        Exhibit 8                                              10/18/2019
        Order signed Granting Trial Continuance                10/24/2019
        Trial Preparation Order                                10/25/2019
        Docket Control Order                                   10/25/2019
        Joint Motion for Continuance and for Entry             03/27/2020
        of Amended Docket Control Order
        Exhibit A                                              03/27/2020
        Order signed Granting Trial Continuance                04/14/2020
        Docket Sheet from Case No. 2018-70481                   4/22/2020
        (A)

        Civil Cover Sheet
        Disclosure Statement under Fed. R. Civ. P.
        7.1
        list of the names, addresses, and telephone
        numbers of all counsel who have appeared
        in this action and their respective parties

       WHEREFORE, Defendant requests that the above-described action now pending in the

269th Judicial District Court, Harris County, Texas be removed to this Honorable Court.




                                               4
3739980-1
      Case 4:20-cv-01588 Document 1 Filed on 05/06/20 in TXSD Page 5 of 5




                                             Respectfully submitted:

                                             CHAFFE MCCALL, LLP

                                             By: /s/ John M. Ribarits
                                             JOHN M. RIBARITS
                                             Texas State Bar No. 00792302
                                             Fed. I.D.: 19319
                                             Email: john.ribarits@chaffe.com
                                             KENNETH H. TRIBUCH
                                             Texas State Bar No. 24042539
                                             Fed. I.D.: 579059
                                             Email: kenneth.tribuch@chaffe.com
                                             801 Travis Street, Suite 1910
                                             Houston, Texas 77002
                                             Telephone: (713) 546-9800
                                             Facsimile: (713) 546-9806

                                             ATTORNEYS FOR DEFENDANT,
                                             CHAUCER SYNDICATE 1084 AT LLOYD’S


                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served
upon all counsel of record by placing a copy of same in the United States mail, certified, return
receipt requested, facsimile, electronically, and/or hand delivery on this 6th day of May, 2020, as
follows:

       Loren R. Smith
       Kelly Smith & Schmidt, P.C.
       4305 Yoakum Blvd.
       Houston, Texas 77006
       smith@kellysmithpc.com

       Counsel for Plaintiff, Granite State Insurance Company,
       as Subrogee of 4G/5G Metals, Inc. d/b/a Sunshine Recycling


                                               /s/John M. Ribarits
                                             JOHN M. RIBARITS




                                                5
3739980-1
